IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 38674

STATE OF IDAHO,                                  )      2011 Unpublished Opinion No. 712
                                                 )
       Plaintiff-Respondent,                     )      Filed: November 21, 2011
                                                 )
v.                                               )      Stephen W. Kenyon, Clerk
                                                 )
JASON ISAAC DAIMLER,                             )      THIS IS AN UNPUBLISHED
                                                 )      OPINION AND SHALL NOT
       Defendant-Appellant.                      )      BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. Lansing L. Haynes, District Judge.

       Order relinquishing jurisdiction, affirmed.

       Molly J. Huskey, State Appellate Public Defender; Elizabeth A. Allred, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GRATTON, Chief Judge; LANSING, Judge;
                                 and MELANSON, Judge

PER CURIAM
       In this case we are asked to determine whether the district court abused its discretion in
refusing to grant probation following a period of retained jurisdiction. We are also asked to
review a unified sentence of ten years, with a minimum period of confinement of three years, for
possession of a controlled substance, enhanced for being a persistent violator. We affirm.
       Jason Issac Daimler pled guilty to one count of delivery of a controlled substance, I.C. §
37-2732(c)(1), and being a persistent violator, I.C. § 19-2514. Following his plea, Daimler was
sentenced to a unified term of ten years, with a minimum period confinement of five years. The
district court retained jurisdiction for 180 days, and Daimler was sent to participate in the rider
program at the North Idaho Correctional Institution (NICI).



                                                1
        After Daimler completed evaluation at NICI, the district court relinquished jurisdiction.
However, the district court reduced Daimler’s sentence to a unified term of ten years, with a
minimum period of confinement of three years. Daimler appeals, claiming that the district court
erred by refusing to grant probation and that his modified sentence is excessive and constitutes
an abuse of discretion.
        We note that the decision to place a defendant on probation or whether, instead, to
relinquish jurisdiction over the defendant is a matter within the sound discretion of the district
court and will not be overturned on appeal absent an abuse of that discretion. State v. Hood, 102
Idaho 711, 712, 639 P.2d 9, 10 (1981); State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-
97 (Ct. App. 1990).
        The record in this case shows that the district court properly considered the information
before it and determined that probation was not appropriate. We hold that Daimler has failed to
show that the district court abused its discretion, and we therefore affirm the order relinquishing
jurisdiction.
        Daimler also contends that the unified sentence ten years, with a minimum period of
confinement of three years, is excessive and constitutes an abuse of discretion. Sentences are
reviewed for an abuse of discretion.     Our appellate standard of review and the factors to be
considered when evaluating the reasonableness of a sentence are well-established. State v.
Burdett, 134 Idaho 271, 1 P.3d 299 (Ct. App. 2000); State v. Sanchez, 115 Idaho 776, 769 P.2d
1148 (Ct. App. 1989); State v. Reinke, 103 Idaho 771, 653 P.2d 1183 (Ct. App. 1982); State v.
Toohill, 103 Idaho 565, 650 P.2d 707 (Ct. App. 1982). When reviewing the length of a sentence,
we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387,
391 (2007).
        Daimler argues that all of the relevant goals of sentencing could have been accomplished
with probation. As noted above, however, the district court found that probation was not an
appropriate course of action in Daimler's case. The record does not indicate that the district court
abused its discretion. Accordingly, the order of the district court relinquishing jurisdiction and
Daimler's sentence are affirmed.




                                                 2